
	
		I
		111th CONGRESS
		1st Session
		H. R. 1910
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Connolly of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To create the Office of the Chief Technology Officer
		  within the Executive Office of the President.
	
	
		1.Short titleThis Act may be cited as the
			 Chief Technology Officer Act of
			 2009.
		2.Office of the
			 Chief Technology Officer
			(a)Establishment
			 and staff
				(1)Establishment
					(A)In
			 generalThere is established in the Executive Office of the
			 President an Office of the Federal Chief Technology Officer (in this Act
			 referred to as the Office).
					(B)Head of the
			 Office
						(i)Federal Chief
			 Technology OfficerThe President shall appoint a Federal Chief
			 Technology Officer (in this Act referred to as the Federal CTO)
			 who shall be the head of the Office.
						(ii)CompensationSection
			 5313 of title 5, United States Code, is amended by adding at the end the
			 following:
							
									Federal Chief Technology
				  Officer.
								.
						(2)Staff of the
			 OfficeThe President may
			 appoint additional staff members to the Office.
				(b)Duties of the
			 officeThe functions of the Federal CTO are the following:
				(1)Undertake fact-gathering, analysis, and
			 assessment of the Federal Government’s information technology infrastructures,
			 information technology strategy, and use of information technology, and provide
			 advice on such matters to the President, heads of Federal departments and
			 agencies, and government chief information officers and chief technology
			 officers.
				(2)Work to ensure the
			 security and privacy of the Federal information technology infrastructure and
			 networks, coordinating closely with other Federal departments and agencies
			 having responsibilities regarding security and privacy of the infrastructure
			 and networks.
				(3)Lead an
			 interagency effort, working with the chief technology and chief information
			 officers of each of the Federal departments and agencies, to develop and
			 implement a planning process to ensure that they use best-in-class
			 technologies, share best practices, and improve the use of technology in
			 support of Federal Government requirements.
				(4)Provide, within
			 the Executive Office of the President, advice on the engineering, technical and
			 implementation aspects of information technology and information technology
			 infrastructure issues that require attention at the highest levels of
			 government.
				(5)Evaluate the
			 scale, quality, and effectiveness of the Federal effort in the use of
			 information technology, and advise on appropriate actions.
				(6)Advise the
			 President on information technology considerations with regard to Federal
			 budgets.
				(7)Assist the
			 President in providing general leadership and coordination of the research and
			 development programs of the Federal Government for information
			 technology-related matters.
				(8)Promote
			 technological innovation in the Federal Government, and encourage and oversee
			 the adoption of robust cross-governmental architectures and standards-based
			 information technologies, in support of effective operational and management
			 policies, practices, and services across Federal departments and agencies and
			 with the public and external entities.
				(9)Establish
			 cooperative public-private sector partnership initiatives to gain knowledge of
			 technologies available in the marketplace that can be used to improve
			 governmental operations, citizen services, and the safety, security, and
			 privacy of information collected, maintained, processed, and communicated by
			 the Federal Government.
				(10)Establish
			 public-private sector partnership initiatives to gain knowledge of information
			 technology research activities underway and planned by Federal departments and
			 agencies and in the private sector that can improve the use of information
			 technologies by the Federal Government.
				(11)Sponsor,
			 initiate, and support research and demonstration projects in partnership with
			 private sector industry and academic institutions to leverage private sector
			 expertise and innovation in order to enhance existing technologies or identify
			 breakthrough innovations that can improve the Federal Government’s use of
			 technology.
				(12)Lead an
			 interagency effort, working with the chief technology and chief information
			 officers of each of the Federal departments and agencies, to promote the use of
			 best-in-class technologies, share best practices, and establish an information
			 technology plan for the Federal Government that improves the effectiveness,
			 efficiency, security, and privacy of the Federal Government’s information
			 infrastructure and information technology-based services.
				(13)Any other functions and activities that the
			 President may assign to the Federal CTO.
				(c)Policy Planning;
			 Analysis and AdviceThe
			 Office shall serve as a source of analysis and advice for the President and
			 heads of Federal departments and agencies with respect to major policies,
			 plans, and programs of the Federal Government associated with information
			 technology. In carrying out this section, the Federal CTO shall—
				(1)define coherent and systematic approaches
			 for applying the use of information technology to critical and emerging Federal
			 Government information management problems, and promote coordination of the
			 responsibilities and programs of Federal departments and agencies in the
			 resolution of the problems;
				(2)gather timely and authoritative information
			 concerning significant developments and trends in information technology, and
			 in national priorities, both current and prospective, and analyze and interpret
			 the information for the purpose of determining whether the developments and
			 trends are likely to affect achievement of the priority goals of the Federal
			 Government;
				(3)encourage the development and maintenance
			 of an adequate knowledge base for human resources in information technology,
			 including the development of appropriate models to forecast future workforce
			 requirements, and assess the effects of major governmental and public programs
			 on human resources and their utilization;
				(4)initiate studies and analyses, including
			 systems analyses and technology assessments, of alternatives available for the
			 resolution of critical and emerging information technology infrastructure
			 problems and, insofar as possible, determine and compare probable costs,
			 benefits, and impacts of the alternatives;
				(5)assess the impact of information technology
			 and networked information technology systems and applications on cybersecurity
			 and personal privacy, utilizing Presidential and departmental advisory
			 committees and agencies, such as the Privacy and Civil Liberties Oversight
			 Board, the Information Security and Privacy Advisory Board managed under the
			 National Institute of Standards and Technology, the Department of Homeland
			 Security Data Privacy and Integrity Advisory Board, and the National
			 Infrastructure Advisory Committee, and advise the President on steps necessary
			 to mitigate and manage security and privacy risks;
				(6)advise the President on the extent to which
			 the information technology programs, policies, and operations activities of the
			 Federal Government are likely to affect the achievement of the priority goals
			 of the Government;
				(7)provide the President with periodic reviews
			 of Federal statutes and administrative regulations of the various Federal
			 departments and agencies which affect research and development activities,
			 internally and in relation to the private sector, or which may interfere with
			 desirable technological innovation, together with recommendations for
			 elimination, reform, or updating, as appropriate of the statutes and
			 regulations;
				(8)establish public-private partnerships to
			 coordinate Federal Government’s information technology research agenda with
			 private sector research and development initiatives and provide guidance to
			 research-funding agencies;
				(9)develop, review, revise, and recommend
			 criteria for determining information technology activities warranting Federal
			 support, and recommend Federal policies designed to advance the development and
			 maintenance of effective and efficient information technology capabilities,
			 including human resources, at all levels of government, academia, and industry,
			 and the effective application of the capabilities to national needs;
				(10)assess, and advise, on policies for
			 international cooperation in information technology which will advance the
			 national and international objectives of the United States;
				(11)identify and assess areas in which
			 information technology can be used effectively in addressing national and
			 international problems; and
				(12)perform such other duties and functions and
			 make and furnish such studies, reports, and recommendations as the President
			 may request.
				(d)Operations
				(1)PowersTo carry out the duties described in
			 subsections (b) and (c), the Federal CTO may do the following:
					(A)HearingsHold
			 public hearings on any relevant topic.
					(B)Conduct
			 StudiesConduct a study on any relevant topic.
					(C)Advisory
			 PanelsEstablish advisory
			 panels composed of individuals appointed by the Federal CTO for such terms as
			 the Federal CTO determines appropriate.
					(D)Grants and
			 FellowshipsAward grants and fellowships.
					(E)MailsUse the United States mails in the same
			 manner and under the same conditions as departments and agencies of the United
			 States.
					(F)Contract
			 authorityTo the extent or in
			 the amounts provided in advance in appropriations Acts, enter into contracts
			 with and compensate a government or private agency or person for the conduct of
			 activities under this section.
					(G)Authority to
			 Accept Voluntary services
						(i)Notwithstanding section 1342 of title 31,
			 United States Code, accept the service of a volunteer.
						(ii)Reimburse a
			 volunteer for expenses or office supplies and local travel, and for travel
			 expenses, including per diem in lieu of subsistence, incurred in performing
			 services for the Office.
						(H)Temporary and
			 intermittent servicesObtain
			 temporary and intermittent services in the same manner as an agency under
			 section 3109(b) of title 5, United States Code.
					(2)Volunteer deemed
			 a Federal EmployeeWhile performing services for the Office, a
			 volunteer is deemed an employee of the Federal Government for the purposes of
			 the following:
					(A)Chapter 81 of
			 title 5, United States Code, relating to compensation for work-related
			 injuries.
					(B)Chapter 11 of
			 title 18, United States Code, relating to conflicts of interest.
					(C)Chapter 171 of
			 title 28, United States Code, relating to tort claims.
					(3)Travel
			 ExpensesThe Federal CTO may
			 receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with applicable provisions under subchapter I of chapter 57 of title
			 5, United States Code.
				(e)Coordination of
			 the Office with other entities
				(1)Federal CTO to
			 be on Domestic Policy CouncilThe Federal CTO shall be a member
			 of the Domestic Policy Council.
				(2)Obtain
			 information from agenciesThe
			 Office may secure, directly from any department or agency of the United States,
			 information necessary to enable the Federal CTO to carry out this Act. On
			 request of the Federal CTO, the head of the department or agency shall furnish
			 the information to the Office, subject to any applicable limitations of Federal
			 law.
				(3)Staff of Federal
			 AgenciesOn request of the Federal CTO, to assist the Office in
			 carrying out the duties of the Office, the head of any Federal department or
			 agency may detail personnel, services, or facilities of the department or
			 agency to the Office.
				(4)Collaboration
			 with Bureau of Labor StatisticsThe Federal CTO shall work with
			 the Bureau of Labor Statistics to develop mechanisms for tracking the effect of
			 technological innovations on job creation.
				(5)Collaboration
			 with Office of Management and BudgetThe Federal CTO
			 shall—
					(A)assist the Office
			 of Management and Budget with an annual review and analysis of funding proposed
			 for research and development in the budgets of all Federal departments and
			 agencies; and
					(B)on a reimbursable
			 basis, assist the Office of Management and Budget and Federal departments and
			 agencies throughout the budget development process.
					(f)Annual
			 Report
				(1)Publication and
			 ContentsThe Federal CTO shall publish, in the Federal Register
			 and on a public Internet website of the Federal CTO, an annual report that
			 includes the following:
					(A)Information on
			 programs to promote the development of technological innovations.
					(B)Recommendations
			 for the adoption of policies to encourage the generation of technological
			 innovations.
					(C)Information on the
			 activities and accomplishments of the Office in the year covered by the
			 report.
					(2)SubmissionThe Federal CTO shall submit each report
			 under paragraph (1) to—
					(A)the
			 President;
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives;
					(C)the Committee on
			 Science and Technology of the House of Representatives; and
					(D)the Committee on
			 Commerce, Science, and Transportation of the Senate.
					
